Citation Nr: 0427087	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1997 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
awarded the veteran an increased rating, to 20 percent, for 
her lumbosacral strain.  She responded with a Notice of 
Disagreement received in August 2002, and was sent a May 2003 
Statement of the Case.  In July 2003, she filed a VA Form 9, 
perfecting her appeal of this issue.  

The April 2002 RO rating decision awarded the veteran an 
increased rating, to 50 percent, for her service-connected 
psychiatric disability, diagnosed as post traumatic stress 
disorder and major depressive disorder.  In her August 2002 
Notice of Disagreement, the veteran objected to this 
disability rating, and this issue was listed in the May 2003 
Statement of the Case.  However, she did not mention a 
psychiatric disability on her July 2003 VA Form 9, and 
indicated a desire only to perfect appeal of the lumbosacral 
strain issue.  Therefore, the issue of entitlement to an 
increased rating for a psychiatric disability is not before 
the Board.  See 38 U.S.C.A. § 7105 (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran seeks an initial rating in excess of 20 percent 
for her service-connected lumbar disc disease.  The 
diagnostic criteria for the evaluation of spinal disabilities 
were recently modified.  See 68 Fed. Reg. 51454-58 (August 
27, 2003)(to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  The criteria for the evaluation of 
intervertebral disc syndrome have also been changed during 
the pendency of this appeal.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), 68 Fed. Reg. 51454-58 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).  When 
a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

In the present case, the veteran was informed, via a July 
2004 VA letter, of the revised regulatory criteria.  However, 
the RO, the agency of original jurisdiction, has not yet had 
the opportunity to review the veteran's claim in light of the 
revised regulatory criteria.  Therefore, the Board's 
adjudication of this appeal at this time would be prejudicial 
to the veteran and this claim must instead be remanded to the 
RO for consideration.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.	The veteran should be scheduled for 
a VA orthopedic examination in order to 
determine the degree of impairment 
resulting from her lumbosacral spine 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include full range of motion 
studies, x-rays, laboratory tests, and 
any other tests considered necessary by 
the examiner.
When examining the veteran's spine, 
the examiner should specifically note the 
presence or absence of any muscle spasms 
on forward bending, loss of lateral 
spinal motion, or narrowing or 
irregularity of the joint space.  The 
examination findings should also include 
range of motion findings for forward 
flexion, extension, left lateral flexion, 
right lateral flexion, left lateral 
rotation and right lateral rotation.  In 
testing range of motion of the veteran's 
spine, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The 
examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from 
the veteran's lumbosacral spine 
disability.  (An incapacitating episode 
is defined by regulation as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician.)  
Any other disability, neurological or 
otherwise, resulting from the veteran's 
disability of the low back should also be 
noted.   
The medical basis for all opinions 
expressed should be given.  

2.	The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time she has in which to 
submit additional evidence.  

3.	Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  The RO should reconsider the 
veteran's increased rating claim for a 
low back disability in light of both the 
old and new rating criteria.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




